Citation Nr: 1738274	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-24 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to an increased rating for neuropathy of the right hand, associated with postoperative right shoulder disability, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for postoperative right shoulder acromioclavicular joint separation with resection and repair, currently evaluated as 30 percent.  

5.  Entitlement to an earlier effective date for the 30 percent evaluation for service-connected postoperative right shoulder acromioclavicular joint separation with resection and repair.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

Veteran


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted. 


FINDINGS OF FACT

1.  The Veteran does not have a current right ear hearing loss disability for VA purposes.

2.  The Veteran's left ear hearing loss did not manifest during, or as a result of, active military service.

3.  Resolving all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran has tinnitus that was incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active duty service from February 1978 to February 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2006 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus as well as the claim of entitlement to an earlier effective date for the 30 percent rating for postoperative right shoulder acromioclavicular joint separation with resection and repair were denied in an October 2006 rating decision and the Veteran filed a Notice of Disagreement (NOD) in January 2007.  A Statement of the Case (SOC) was issued in September 2007.  The Veteran filed a timely VA 9 in October 2007.  

The Veteran's claims of entitlement to increased ratings for postoperative right shoulder acromioclavicular joint separation with resection and repair and right hand neuropathy were denied by a July 2012 rating decision.  The Veteran filed a timely NOD in September 2012.  A SOC was issued on in July 2013.  The Veteran filed a VA Form 9 in August 2013.  

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The issues of entitlement an increased rating for service-connected neuropathy of the right hand, entitlement to an increased rating for service-connected postoperative right shoulder acromioclavicular joint separation with resection and repair, and entitlement to an earlier effective date for the 30 percent evaluation for service-connected postoperative right shoulder acromioclavicular joint separation with resection and repair are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Service Connection General Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).
	
Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309(a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or, (2) where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection.  38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).


Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) the Court held that even if audiometric testing at separation did not establish hearing loss by VA standards at 38 C.F.R. § 3.385, such audiometric test results did not preclude granting service connection for a current hearing loss when there is evidence that current hearing loss is causally related to service.  In Hensley, there was an upward shift in threshold levels at some frequencies on an examination for separation and in-service audiometric testing yielded elevated thresholds at some frequencies.  Thus, the Court found that the claim could not be denied solely because the hearing loss did not meet the criteria for 38 C.F.R. § 3.385 at separation.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service. See 38 U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran asserts that his hearing loss is caused by or due to his period of service.  In his April 2006 statement, he indicated that he believed his hearing loss is from being in tanks while in the United States Army.  

Turning to the evidence of record, service personnel records show that the Veteran served as an armor reconnaissance vehicle crewman and an armor crewman.  An audiological examination was provided in March 1977, and at that time, the audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
--
00
LEFT
20
5
5
--
5

A separation examination was provided in November 1980, and at that time, the audiometric testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
5
5
LEFT
15
25
15
5
10

The Veteran reported that he had hearing loss in his separation report of medical history.

A February 2006 private audiogram revealed pure tone thresholds, in decibels, as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
30
LEFT
20
25
25
20
50

In September 2006, the Veteran was afforded a VA examination for his claim of entitlement to service connection for bilateral hearing loss.  The examiner noted the Veteran's military occupational history as well as his post-military occupational and recreational noise exposure.  The examiner conducted an examination and revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
20
25
LEFT
25
30
30
30
45

The examiner diagnosed left ear sensorineural hearing loss and found that the Veteran's pure tone thresholds were within normal limits.   The examiner provided the opinion that 

The Board initially acknowledges that the medical evidence clearly shows that the Veteran has a left ear hearing disability as required by VA standards, 38 C.F.R. § 3.385, which is diagnosed as left ear sensorineural hearing loss.  See September 2006 VA Examination Report.  The Board therefore finds that the evidence demonstrates a current diability, meeting the first requirement for the establishment of service connection for left ear hearing loss.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

With regard to the Veteran's right ear, the evidence fails to show that his hearing loss rises to the level of a "disability" as required by VA standards.  As noted above, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  Thus, the Veteran's claim of entitlement to service connection for right ear hearing loss fails on the first element, as a current disability has not been established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that service connection cannot be granted "[i]n the absence of proof of a present disability"); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (explaining that the current disability requirement is satisfied when the claimant has a disability at the time the claim is filed or during the pendency of the appeal even though the disability may resolve prior to adjudication).

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, there was no notation of hearing loss in service.  The Board recognizes that the Veteran was exposed to loud noises in service, and as noted, the Veteran reported hearing loss at separation.  As such, the second element of Shedden is met regarding the Veteran's left ear hearing loss claim.  See Shedden, 381 F.3d at 1167.  

The question for the Board is whether the Veteran's current diagnosis of left ear hearing loss either began during active service, or is etiologically related to his in-service noise exposure.  

Based on the above, the Board finds that the most competent and credible evidence is against a finding of service connection for left ear hearing loss.

In this regard, the Board notes that the September 2006 VA examination and opinion is the only medical opinion evidence related to the etiology of the Veteran's left ear hearing loss.  The examination and opinion was provided by an audiologist who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinion is shown to have been based on a review of the Veteran's claims file.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Additionally, the Board acknowledges the Veteran's assertions that his left ear hearing loss is related to his military service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of hearing loss to include whether it is related to any particular injury or incident, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his hearing loss is related to his military service requires medical expertise that the Veteran has not demonstrated because bilateral hearing loss can have many causes.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his current hearing loss is related to his period of service.

Finally, though sensorineural hearing loss is considered a chronic disease for VA purposes, bilateral hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  And, as discussed, there is also no persuasive credible lay evidence that bilateral hearing loss manifested to a compensable degree within one year following the Veteran's discharge from service.  Therefore, service connection for bilateral hearing loss is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

Based on the foregoing, the most probative evidence does not establish a nexus between the Veteran's period of service and his left ear hearing loss.  Accordingly, service connection is not warranted for left ear hearing loss on any basis.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Tinnitus 

The Veteran contends that his tinnitus is due to in-service noise exposure.

In the present case, the Veteran has a current diagnosis of tinnitus as evidenced on September 2006 VA examination. The Board therefore finds that the evidence demonstrates a current diagnosis, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service personnel records show that the Veteran served as an armor reconnaissance vehicle crewman and an armor crewman.  The Board notes that noise exposure is consistent with the conditions and circumstances of his service.  As such, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the occurrence of the in-service noise exposure is established, and the second element of service connection is met.  See Shedden, 381 F.3d at 1166-67.  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the evidence indicates that the Veteran's tinnitus had its onset in service.  The Veteran has asserted that he has experienced ongoing tinnitus since service during his October 2016 hearing.  He indicated that he did not remember if the September 2006 examiner explained what tinnitus was.  He stated that he thought the onset of the tinnitus was in service.  He said he had it "forever."  He explained that when he told the doctor during the September 2006 VA examination that he had experienced tinnitus for at least 10 years, he meant that it had "been there" the "whole time" [since service].  A lay person is competent to report tinnitus. Charles v. Principi, 16 Vet. App. 370 (2002) (on the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).  The Board acknowledges that the September 2006 VA examiner found that the Veteran's tinnitus was not related to service because the Veteran had estimated the onset of his tinnitus as being at least 10 years prior to the examination, which would have been 15 years after service.  However, the Veteran has explained that he had not properly conveyed the onset of his tinnitus, and he clarified that his tinnitus had started in service.  As the Veteran has provided a plausible explanation for his report of the onset of his tinnitus, the Board resolves reasonable doubt in favor of the Veteran and accepts his competent reports of ongoing symptoms since service as credible with respect to having been exposed to noise in the military and having a continuity of symptoms after service. 

Therefore, considering the Veteran's credible assertions of continuous symptomatology of tinnitus since service, the Board is satisfied that the criteria for entitlement to service connection for tinnitus have been met.  Reasonable doubt has been resolved in favor of the Veteran in this matter. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016).


REMAND

Although the Board sincerely regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims of entitlement an increased rating for service-connected neuropathy of the right hand, associated with postoperative right shoulder disability, entitlement to an increased rating for service-connected postoperative right shoulder acromioclavicular joint separation with resection and repair and entitlement to an earlier effective date for the 30 percent evaluation for service-connected postoperative right shoulder acromioclavicular joint separation with resection and repair.  

Neuropathy Increased Rating Claim
 
During his October 2016 hearing, the Veteran indicated that his right hand neuropathy had worsened.  Further, since over five years have passed since the severity of the Veteran's peripheral neuropathy was last assessed and the condition may have changed since then, the Board finds remand is warranted for a new examination to fully evaluate his claim for an increased rating for peripheral neuropathy of the right hand.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Right Shoulder Increased Rating and Earlier Effective Date Claims

The Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Also, the Court rejected VA's argument that the final sentence of § 4.59 cannot create a testing requirement because, if it did, absurdity would result.  Specifically, VA contended that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require Veterans with upper extremity joint disabilities to walk on their hands.  The Court responded that whether upper extremities are or can be weight-bearing is a medical question that it is not competent to answer.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  

Accordingly, a new VA examination with retrospective and current medical opinions is needed before the Veteran's claims of entitlement to an increased rating for service-connected postoperative right shoulder acromioclavicular joint separation with resection and repair, currently evaluated as 30 percent, and entitlement to an earlier effective date for the 30 percent evaluation for service-connected postoperative right shoulder acromioclavicular joint separation with resection and repair can be addressed on the merits. 

TDIU 

The issue of entitlement to a TDIU is inextricably intertwined with the claim discussed above.  As the case is being remanded for new VA examinations, the findings contained therein will be relevant as to the functional impact the Veteran's disabilities have on his ability to perform the physical acts required of sedentary and physical work.  Therefore, the appropriate remedy is to defer consideration of the claim of entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).  




All Claims 

Any recent VA treatment records should also be obtained on remand.  Under the law, VA must obtain any outstanding, relevant VA treatment records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding VA treatment records.

2.  Schedule the Veteran for a peripheral nerve examination to assess the current severity of his service-connected right hand neuropathy.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's peripheral neuropathy of the right hand should be reported.

3.  Schedule the Veteran for a VA joints examination to determine the level impairment due to his service-connected postoperative right shoulder acromioclavicular joint separation with resection and repair.

* The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed. 
 
* All studies and tests needed to ascertain the status of the service-connected postoperative right shoulder acromioclavicular joint separation with resection and repair, to include all indicated tests and studies to include x-ray examination and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report. 

* Based on the examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of the Veteran's service-connected postoperative right shoulder acromioclavicular joint separation with resection and repair on his activities of daily living.

* In particular, the examiner should describe what types of activities would be limited because of the service-connected postoperative right shoulder acromioclavicular joint separation with resection and repair and what types of activities would not be limited (if any), and whether any limitation on activities is likely to be permanent.

* The examiner should generally record pertinent medical complaints, symptoms, and clinical findings.

* The examiner should describe, in degrees of excursion, active and passive ranges of motion for the right and left shoulders, as well on weight-bearing and non-weight bearing, demonstrated on examination; and this determination should be expressed in terms of the degrees of extension and flexion.

* The examiner should identify the presence and degree of, or absence of the following: muscle atrophy; changes in condition of the skin indicative of disuse; weakness; incoordination; temperature changes; bone deformities; or, any other manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected postoperative right shoulder acromioclavicular joint separation with resection and repair.

* With respect to the subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement of the right shoulder, and if so, at what point (expressed in degrees if possible) such pain is elicited during such testing.

* The examiner should comment on whether the Veteran's subjective complaints are consistent with the objective findings.

* If the severity of the manifestation cannot be quantified, the examiner should so indicate.

* The examiner is requested to express an opinion as to the following: (1) whether pain limits functional ability during flare-ups, or when the right shoulder is used repeatedly over a period of time, and this determination, if feasible, should be expressed in terms of additional loss of range of motion due to pain on use or during flare-ups; and (2) whether as a result of the service-connected right shoulder bursitis the Veteran exhibits any weakened movement, excess fatigability or incoordination, and these determinations, if feasible, should be expressed in terms of additional loss of range of motion resulting.

* The examiner is requested to identify the presence, or absence of ankylosis of the right shoulder.  If the presence of ankylosis is identified, this determination should be expressed in terms of whether the ankylosis is favorable or unfavorable; and, if feasible, in terms of the degrees of flexion or extension in which the right shoulder joint is ankylosed.

For all of the aforementioned medical opinions, the VA examiner must also provide retrospective medical opinions as to the level of impairment due to the service-connected postoperative right shoulder acromioclavicular joint separation with resection and repair, and the ranges of motion of the opposite joint (left shoulder).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Upon completion of the above development, the AOJ should review the claims file to ensure that all of the foregoing development has been completed.  Then, the AOJ should re-adjudicate of the issues of entitlement to an increased rating for neuropathy of the right hand; entitlement to an increased rating for postoperative right shoulder acromioclavicular joint separation with resection and repair; entitlement to an earlier effective date for the 30 percent rating for postoperative right shoulder acromioclavicular joint separation with resection and repair; and entitlement to a TDIU.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	B. Muetzel, Associate Counsel

Copy mailed to:  The American Legion



Department of Veterans Affairs


